                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RICHARD SEARS,                         :       Civil No. 1:17-CV-50
                                       :
                     Plaintiff         :
                                       :       (Judge Kane)
          v.                     :
                                       :       (Magistrate Judge Carlson)
VINCENT MOONEY, et al.,                :
                                       :
                    Defendants         :


                             MEMORANDUM ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      This is a pro se civil rights lawsuit brought by the plaintiff, Richard Sears, a

state prisoner. There is a motion for summary judgment pending in this case. (Doc.

84.) Despite this pending dispositive motion, the plaintiff has sought to extend

discovery deadlines and potentially seek further discovery. (Doc. 82.) For the

reasons set forth below we will DENY the motion for discovery without prejudice

(Doc. 82) and STAY further discovery pending resolution of the dispositive

motion filed in this case.

      Several basic guiding principles inform our resolution of the instant

discovery issues. At the outset rulings regarding the proper scope and timing of

discovery are matters consigned to the court’s discretion and judgment. Thus, it

has long been held that decisions regarding Rule 37 motions are “committed to the

                                           1
sound discretion of the district court.” DiGregorio v. First Rediscount Corp., 506

F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the timing and scope of

discovery permitted under Rule 26 also rest in the sound discretion of the Court.

Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Thus, a

court’s decisions regarding the conduct of discovery will be disturbed only upon a

showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). This far-reaching discretion extends to rulings by United States

Magistrate Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).



                                         2
      We also note that our broad discretion over discovery matters extends to

decisions under Rule 26 relating to the issuance of protective orders limiting and

regulating the timing of discovery. Indeed, it is undisputed that: “ ‘[t]he grant and

nature of [a protective order] is singularly within the discretion of the district court

and may be reversed only on a clear showing of abuse of discretion.’ Galella v.

Onassis, 487 F.2d 986, 997 (2d Cir.1973) (citation omitted).” Dove v. Atlantic

Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992).

      This discretion is guided, however, by certain basic principles. One of these

cardinal principles, governing the exercise of discretion in this field, is that the

district court may properly defer or delay discovery while it considers a potentially

dispositive pretrial motion, provided the district court concludes that the pretrial

motion does not, on its face, appear groundless. See, e.g., James v. York County

Police Dep’t, 160 F.App’x 126, 136 (3d Cir. 2005); Nolan v. U.S. Dep’t of Justice,

973 F.2d 843,849 (10th Cir. 1992); Johnson v. New York Univ. Sch. of Ed., 205

F.R.D. 433, 434 (S.D.N.Y. 2002). Briefly deferring discovery in such a case, while

the court determines the threshold issue of whether a complaint has sufficient merit

to go forward, recognizes a simple, fundamental truth: Parties who file motions

which may present potentially meritorious and complete legal defenses to civil

actions should not be put to the time, expense and burden of factual discovery until

after these claimed legal defenses are addressed by the court.


                                           3
      In such instances, it is clearly established that:

      “[A] stay of discovery is appropriate pending resolution of a
      potentially dispositive motion where the motion ‘appear[s] to have
      substantial grounds' or, stated another way, ‘do[es] not appear to be
      without foundation in law.’ ” In re Currency Conversion Fee Antitrust
      Litigation, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (quoting
      Chrysler Capital Corp. v. Century Power Corp., 137 F.R.D. 209, 209-
      10 (S.D.N.Y.1991)) ( citing Flores v. Southern Peru Copper Corp.,
      203 F.R.D. 92, 2001 WL 396422, at *2 (S.D.N.Y. Apr. 19, 2001);
      Anti-Monopoly, Inc. v. Hasbro, Inc., 1996 WL 101277, at *2
      (S.D.N.Y. March 7, 1996)).

Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y.

2002).

      Guided by these legal tenets we conclude that further discovery should be

briefly stayed at this time until after the court resolves the pending summary

judgment motion. We reach this conclusion in accordance with settled case law,

finding that: “[A] stay of discovery is appropriate pending resolution of a

potentially dispositive motion where the motion ‘appear[s] to have substantial

grounds' or, stated another way, ‘do[es] not appear to be without foundation in

law.’” Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434

(S.D.N.Y. 2002).

      An appropriate order follows:




                                           4
                                     Order

      Accordingly, for the foregoing reasons, the plaintiff’s motion for extension

of discovery deadlines, (Doc. 82), is DENIED without prejudice and further

discovery is STAYED pending the resolution of the pending dispositive motion.

      So ordered this 6th day of February 2019.



                                            S/Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                        5
